Citation Nr: 1705230	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-44 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 18, 1992 for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis.

2.  Entitlement to an effective date prior to May 19, 2000 for the grant of an increased 20 percent rating for periostitis of the thoracic spine and lumbar strain with scoliosis.

3.  Entitlement to a rating in excess of 20 percent for periostitis of the thoracic spine and lumbar strain with scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1982 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing in November 2016 before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is contained in the record.

During the Board hearing, it was determined that the Veteran was seeking an effective date for her 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis from her discharge from service (from the effective date of her grant of service connection).  After a discussion with the VLJ, the Veteran and her representative were informed that her only option for receiving a higher rating for this period was through a claim for clear and unmistakable error (CUE), as she did not timely appeal the noncompensable rating assigned in the June 1994 rating decision.  The Veteran's representative noted that he was not sure if CUE was mentioned in the Veteran's claim for entitlement to an earlier effective date.  He wondered if it was possible for the Board to take jurisdiction of this CUE claim instead of sending the claim back to the RO.  A review of the record shows that on her December 2008 claim, the Veteran noted that she was pregnant during the 1993 VA examination.  She also noted that upon returning to Virginia from California she received a "denial letter from the VA."  In an October 2010 statement, the Veteran noted that she was pregnant during the 1993 VA examination and that she did not receive notice of her noncompensable rating because she moved from California to Virginia in 1994.  Although the Veteran did not know to indicate a claim for clear and unmistakable error, the Board will consider her 2008 statement to be a claim for such.  However, the issue has not yet been addressed by the RO, and must be referred for initial adjudication.

The issue of whether there was clear and unmistakable error in the June 1994 rating decision has been raised by a December 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a rating in excess of 20 percent for periostitis of the thoracic spine and lumbar strain with scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During her November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, requested a withdrawal of the appeal of her claim for an earlier effective date for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis.

2.  The Veteran was granted service connection for periostitis of the thoracic spine and lumbar strain with scoliosis in a June 1994 rating decision.  The rating decision provided noncompensable ratings for the Veteran's spine disabilities, effective September 18, 1992.  Notice of this decision was sent to the Veteran in July 1994.  The Veteran did not timely appeal this rating decision and no new and material evidence was submitted within the appeal period. 
3.  The Veteran filed a claim for an increased spine rating on May 19, 2000.  In a March 2001 rating decision, the RO provided an increased 20 percent rating, effective May 19, 2000 (date of the claim).  The Veteran was notified of this rating decision through a March 2001 letter.  The Veteran did not timely appeal this rating decision and no new and material evidence was submitted within the appeal period.

4.  The Veteran filed a claim for an increased spine rating again in January 2007.  A November 2007 rating decision continued the 20 percent rating assigned.  The Veteran attempted to file a notice of disagreement in December 2008; however, the notice of disagreement was filed more than one year after notice of the November 2007 rating decision and was considered to be untimely. 

5.  The December 2008 untimely notice of disagreement was taken as a claim for: an earlier effective date for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis, an earlier effective date for the grant of a 20 percent rating for periostitis of the thoracic spine and lumbar strain with scoliosis, and a claim for a rating in excess of 20 percent for periostitis of the thoracic spine and lumbar strain with scoliosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an effective date prior to September 18, 1992 for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for an earlier effective date for the 20 percent rating for periostitis of the thoracic spine and lumbar strain with scoliosis is a "free-standing" earlier effective date claim that must be denied as a matter of law.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014) ; 38 C.F.R. §§ 3.104, 3.400 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran's representative has withdrawn the appeal as to the issue of entitlement to an effective date prior to September 18, 1992 for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis during the November 2016 Board hearing, on the record.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed. 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in January 2009.  See 38 U.S.C.A. §§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, with regard to the Veteran's earlier effective date claim, the facts with respect to this claim are not in dispute, and resolution of this issue depends upon the law, and judicial interpretation of that law, pertaining to free-standing earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As no reasonable possibility exists that VCAA notice would aid in substantiating this claim, any deficiencies of such notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Earlier Effective Date

In this case, the Veteran is challenging the effective date assigned for her initial grant of a 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis.  She argues that she is entitled to a 20 percent rating from her date of discharge from service, September 18, 1992.

Service connection was awarded in a June 1994 rating decision that provided a noncompensable rating with effective dates assigned of September 18, 1992 (the date of the Veteran's discharge).  The RO informed the Veteran of the June 1994 rating decision in a July 1994 letter.  The Veteran did not appeal that decision or submit new and material evidence within one year of notice of the decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.

On May 19, 2000, the Veteran filed a claim for service connection for periostitis of the thoracic spine and lumbar strain with scoliosis.  As service connection was already in place, this claim was taken as a claim for an increased rating.  In a March 2001 rating decision, the RO granted an increased 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis, with an effective date of May 19, 2000 (date of the claim for an increased rating).  The RO informed the Veteran of the March 2001 rating decision in a March 2001 letter.  The Veteran did not appeal that decision or submit new and material evidence within one year of notice of the decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In January 2007, the Veteran again sought an increased rating for her periostitis of the thoracic spine and lumbar strain with scoliosis.  A November 2007 rating decision continued her 20 percent rating.  She was provided notice of the November 2007 rating decision in November 2007.  In December 2008, the Veteran submitted a statement where she stated she disagreed with the 20 percent rating assigned and the effective date of the 20 percent rating.  In December 2008 correspondence, the Veteran was informed that the December 2008 statement was not a timely notice of disagreement with the November 2007 rating decision, and so it was taken as a claim for an increased rating for her periostitis of the thoracic spine and lumbar strain with scoliosis.  It was also taken as a claim for an earlier effective dates for the initial grant of a 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis.  The Board notes, however, that the March 2001 rating decision which provided the initial 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis had already become final in March 2002.  Likewise, the noncompensable rating provided in the June 1994 rating decision had become final in July 1995.  As such, her December 2008 claim for an earlier effective date for the grant of a 20 percent rating for her periostitis of the thoracic spine and lumbar strain with scoliosis was a "free-standing" earlier effective date claim.

The United States Court of Appeals for Veterans Claims (Court) has held that after a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  "Free-standing" earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.  The Court therefore held that VA has no authority to adjudicate a "free-standing" earlier effective date claim in an attempt to overcome the finality of a prior decision.  Id. at 299.

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Id. at 299-300.  After a Board hearing discussion, the Veteran has indicated her intent to allege CUE with the June 1994 rating decision.  This issue is referred to the RO for initial adjudication.  Inasmuch as this claim has been treated by the Veteran or VA as a free-standing earlier effective date claim, said claim is dismissed.  See Rudd, 20 Vet. App. at 300.

The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the law is dispositive. 


ORDER

Entitlement to an effective date prior to September 18, 1992 for the grant of service connection for periostitis of the thoracic spine and lumbar strain with scoliosis is dismissed.

Entitlement to an effective date prior to May 19, 2000 for the grant of an increased 20 percent rating for periostitis of the thoracic spine and lumbar strain with scoliosis is dismissed.


REMAND

During her November 2016 Board hearing, the Veteran indicated that she was entitled to a rating in excess of 20 percent for her spine disabilities, and that she had additional neurological impairments as a result of her spine disabilities (specifically, sciatica/radiculopathy).  The Veteran testified that she has been receiving treatment for her spine conditions from a private physician, Dr. M.T.W., and had not recently received VA care.  She additionally stated that her symptoms had increased since her last VA examination in April 2016, and that she had been sent to physical therapy in the interim due to the increased symptoms.  Following the Board hearing, the Veteran provided copies of private treatment records and a December 2016 disability benefits questionnaire (DBQ) filled out by her private physician (Dr. M.T.W.).

The December 2016 DBQ noted that the Veteran had forward flexion of her spine to 30 degrees, with additional loss of motion to 20 degrees after repeat testing.  She was also noted to have mild left lower extremity radiculopathy and moderate right lower extremity radiculopathy.  Notably, however, her objective sensory evaluation was normal.  Additionally, the private physician indicated that the Veteran had intervertebral disc syndrome which resulted in incapacitating episodes of more than two weeks but less than four weeks in the prior 12 months.  

The private treatment records provided by the Veteran included treatment records from Dr. M.T.W. from approximately 2012 to October 2016.  However, the records did not contain any indication of physician-prescribed bedrest as noted in the December 2016 DBQ.  Indeed, the most recent record from October 2016 included a referral to physical therapy.  There is also a gap in the treatment records addressing her spine, such that she was seen in October 2016 and most recently prior to that in June 2015.  The June 2015 record noted the Veteran complained of increased back pain for the prior two weeks, and described her pain level as 4 out of 10.

During the Veteran's April 2016 fee-basis VA examination, the examiner did not have access to review her claims file.  The Veteran was noted to have forward flexion to 80 degrees, with no loss of motion on repeat testing.  This is a 60 degree difference between the April 2016 and December 2016 examinations.  Additionally, the April 2016 examiner noted that the examination was being provided during a flare-up.  The Veteran's reflex and sensory examinations were normal.  And, unlike the December 2016 examination, she had negative straight leg raise tests.  The April 2016 examiner additionally noted the Veteran did not have intervertebral disc syndrome and did not diagnose any associated neurological disorders.  

Prior to 2016, the Veteran was afforded a January 2009 fee-basis VA examination.  During that examination, her forward flexion was to 45 degrees, with no additional loss of motion on repeat testing.  Sensory and motor function tests of the lower extremities were normal.  She was diagnosed with lumbar strain only, and the examiner noted that there was no pathology to render diagnoses of periostitis of the thoracic spine or scoliosis.  Her x-rays were noted to be negative.

A review of the record, including the more recent records provided from Dr. M.T.W., did not include objective evaluation of her spine range of motion, only her neck.  She was noted as recently as October 2016 as having normal sensation, strength and reflexes of the lower extremities.  
There is also some discrepancy in the record regarding the physical limitations the Veteran has as a result of her back pain.  She has reported an inability to stand, sit, or walk for prolonged periods of time, and has stated her back pain interferes with her ability to work.  However, during the Board hearing, the Veteran's daughter testified that in "recent weeks" her mother had "slowed down" and was not "on her Bowflex Treadclimber like she'll do when she's not doing her activities as normal."  Her daughter also testified that "over the years" her mother's back could cause her to lay on the couch on a heating pad, and not be able to go upstairs because of back pain.  This was noted as a difference in her mobility because "she's normally very active."  A May 2012 physical therapy record noted the Veteran participated in fitness activities such as "Insanity Workouts."  

Given the large difference in examination findings between April and December 2016, and the Veteran's statement during her November 2016 Board hearing that her symptoms had increased since her VA examination in April 2016, the Board finds that remand for an additional examination is necessary.  The examination should also address whether or not the Veteran has intervertebral disc syndrome and whether she has neurological disorders related to her spine disabilities, including radiculopathy.  The examination should include an interview with the Veteran where she has the opportunity to describe any flare-ups or functional limitations of her spine disabilities, including their duration and frequency.

Additionally, the Veteran should be asked to provide releases for private treatment records, to include from Dr. M.T.W., as the December 2016 DBQ indicated that the Veteran had been prescribed more than two weeks of bedrest in the prior year, but a review of the medical evidence currently of record does not show prescribed bedrest.  Ongoing VA treatment records, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide releases for private treatment for her spine disabilities from 2010 to the present, including treatment from Dr. M.T.W. (Williams).  Obtain any records for which releases are provided.
2.  Any relevant VA treatment records from 2006 onward should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA spine examination.  The examination should include a review of her claims file and interview and evaluation of the Veteran.  Interview should include details of the Veteran's flare-ups of back pain and functional limitations, to include frequency and severity.

The examiner is asked to specifically address the discrepancies between the two 2016 examinations:  

a) Does the Veteran have intervertebral disc syndrome? 

b) Does the Veteran have radiculopathy?  

Explanations/rationales must be provided when answering these questions.

4.  After completing the above actions, re-adjudicate the issue on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


